This is a petition by Frank L. Hatch, on behalf of Jackson Hatch, for a writ of habeas corpus.
Petitioner invokes the writ for the purpose of procuring an order admitting said Jackson Hatch to bail pending an appeal to this court from a judgment of conviction and a sentence of imprisonment for felony embezzlement made and entered in the superior court of the county of Santa Clara.
Admission to bail pending an appeal from a judgment of conviction and a sentence of imprisonment for a felony is not a matter of right. (Pen. Code, sec. 1272.) It is a matter resting in and controlled by a sound legal discretion, which should be exercised in favor of a convicted person only when circumstances of an extraordinary character have intervened. (Ex parte Marks, 49 Cal. 681; Ex parte Smallman, 54 Cal. 35; Exparte Brown, 68 Cal. 177, [8 P. 829]; Ex parte Smith, 89 Cal. 79, [26 P. 638]; Ex parte Turner, 112 Cal. 627, [45 P. 571].) The determination of an application to be admitted to bail pending an appeal from a judgment of conviction should, primarily, be left to the judgment of the trial court wherein the conviction was had, and such court's determination of the matter "should not be disturbed or ignored except in an instance of manifest abuse." (People v. Turner, 112 Cal. 627, [45 P. 571].) In this case application for admission to bail pending appeal was made to the trial court by the defendant, upon the ground that "confinement in the county jail pending the hearing and determination of his said appeal would result in great danger to his health and his physical and mental condition." It appears from the petition presented here that a full hearing of this application was had before the trial court upon the affidavits of several physicians in support of and against the application. Attached to and made a part of the petition presented here are copies of the affidavits read and received in evidence in support of said application. These affidavits show about such a case as was made and presented inEx parte Turner, supra, where the petition for a writ ofhabeas corpus, based upon a refusal to admit to bail pending appeal, was denied. *Page 188 
In addition to these affidavits petitioner has attached to, and made a part of, his petition here the reporter's transcript of the proceedings had in the lower court upon the application there made for admission to bail. It affirmatively appears from this transcript that, upon the hearing of that application, the affidavits of several physicians in opposition to the application were offered and received in evidence. The contents of these affidavits are not set forth in the transcript nor made a part of the petition presented here. It is but fair to assume, however, that they fully supported the conclusion of the trial court, and therefore we cannot say, from the petition presented here, that the court abused its discretion in denying the application.
The petition is denied.